DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 5-20 are currently pending.
Priority

    PNG
    media_image1.png
    198
    1078
    media_image1.png
    Greyscale
(filing receipt dated 2/3/2021).  The Examiner notes that the Applicant should request a corrected filing receipt from the office as the foreign priority information is missing (see ADS filed on 1/21/2021):

    PNG
    media_image2.png
    309
    819
    media_image2.png
    Greyscale
 .  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/896086, filed on 12/4/2015.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 depends from a canceled claim and is therefore indefinite.  In the interests of compact prosecution, claim 5 will be interpreted to depend from claim 1.  Claims 16 and 17 are rejected for depending from claim 5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10927063 (‘063). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘063 teach a species of the instantly claimed process wherein the oleum contains from 50-65 wt% of free SO3, which falls within the ranges of claims 5, 16, and 17 (see MPEP 2131.03(I)).  With respect to claims 6-15 and 18-20, see claims 2-14 of ‘063.

Claims 1, 5, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11111201 (‘201). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of ‘201 teaches a broader version of the instantly claimed process wherein a compound of formula (I) (which can encompass trifluoroacetic acid wherein Hal and R are F) is reacted with sulfuric acid, oleum, and/or sulfuric acid to produce the corresponding anhydride (trifluoroacetic anhydride when trifluoroacetic acid is employed as a reagent, also see claims 2-4, 12, and 16 of ‘201).  Further, claims 5, 13, and 14 of ‘201 teach that oleum is preferred as a dehydrating 3 within the instantly claimed ranges of claims 5, 16, and 17 (also see MPEP 2144.05 and MPEP 2144.08). 

Claims 6-8, 13-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11111201 (‘201), as applied to claims 1, 5, 16, and 17 above, and further in view of Dhingra (IN 2011DE03339, published on 5/24/2013, of record in the IDS filed on 1/21/2021, a copy of which can be found accompanying the PTO-892 dated 6/13/2017 in parent app. no. 14/896086).
With respect to claims 6-8, 13-15, and 18-20, ‘201 is silent regarding the specific reaction conditions for the anhydride formation reaction set forth in claim 11.  These deficiencies are cured through the teachings of Dhingra (see whole document).  Dhingra teaches a process for preparing chlorodifluoroacetic anhydride in high purity (analogous to TFAA wherein one of the fluorine atoms is replaced by a chlorine atom in each trifluoromethyl group) by reacting chlorodifluoroacetic acid (analogous to TFA wherein one of the fluorine atoms is replaced by a chlorine atom) with oleum (abstract, claims, example 2 on p. 4). 
With respect to claim 6, Dhingra does not provide the % yield or final mass of the produced chlorodifluoroacetic acid anhydride such that the exact stoichiometry of the chlorodifluoroacetic acid (analogous to TFA) with respect to the reaction cannot be ascertained (see example 2).  However, a skilled artisan might be motivated to use a molar excess of TFA in the reaction so that there is no excess SO3 left in the reaction which could possibly react with TFAA and cause by-product formation.  Additionally, 
	With respect to claims 7, 8, and 18, Dhingra teaches that the reaction can be carried out at a temperature of between 90-100C, specifically teaching a temperature of 95C (see example 2 and claim 6), wherein the product chlorodifluoroacetic anhydride (analogous to TFAA) was removed from the reaction mixture via distillation (see example 2, claims 1 and 7 and end of p. 3).  The temperature range disclosed by Dhingra falls within the instantly claimed ranges. See MPEP 2144.05 I.
	With respect to claims 13-15, 19, and 20, Dhingra teaches that the remaining fractions obtained from the distillation column, other than pure chlorodifluoroacetic anhydride, are recycled back to the process, wherein the remaining fractions comprise chlorodifluoroacetic acid (analogous to TFA) and chlorodifluoroacetic anhydride (analogous to TFAA) (see bottom of p. 3 and claim 8).  Further, with each successive recycling of the non-pure fractions from the distillation column, the starting acid will be less and less pure.  Therefore absent any evidence of the criticality of the instantly claimed purity ranges, it is prima facie obvious that lower purity chlorodifluoroacetic acid/TFA can be employed in the anhydride formation reaction as a mixture of chlorodifluoroacetic acid and chlorodifluoroacetic anhydride is recycled back to the reaction for reuse in Dhingra.  Also see MPEP 2144.05. 
prima facie obvious absent any evidence to the contrary.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11111201 (‘201) in view of Dhingra (IN 2011DE03339, published on 5/24/2013, of record in the IDS filed on 1/21/2021, a copy of which can be found accompanying the PTO-892 dated 6/13/2017 in parent app. no. 14/896086), as applied to claims 1, 5-8, and 13-20 above, and further in view of Stichlmair (“Distillation, 2. Equipment” Ullmann’s Encyclopedia of Industrial Chemistry, 2010, p. 455-475, of record in the IDS filed on 1/21/2021, a copy of which can be found accompanying the PTO-892 dated 5/7/2018 in parent app. no. 14/896086).
With respect to claims 9 and 10, the claims of ‘201 and Dhingra fail to teach that the distillation taught by Dhingra is carried out using a packing column and/or reflux condenser.  This deficiency is cured through the teachings of Stichlmair. Stichlmair corresponds to the distillation equipment chapter of an encyclopedia of industrial chemistry.  Stichlmair is used to teach that packed and tray columns are commonly used in the art to enhance the separations of liquid mixtures in distillations (see section 1 on p. 456 and section 3 on p. 466-475).  With further respect to claim 10, Dhingra teaches that the distillation is carried out under temperature controlled reflux at a temperature of less than or equal to 80C (see claims 1 and 7 and end of p. 3 of Dhingra), implying the use of a standard reflux condenser to control the temperature at which the chlorodifluoroacetic anhydride is removed from the reaction which also 
Therefore the combination of claim 11 of ‘201 and the teachings of Dhingra and Stichlmair render the instantly claims prima facie obvious absent any evidence to the contrary.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11111201 (‘201), as applied to claims 1, 5, 16, and 17 above, and further in view of further in view of Foster (“Sulfonation and Sulfation Processes” downloaded from http://www.chemithon.com/Resources/pdfs/Technical_papers/Sulfo%20and%20Sulfa%201.pdf on 4/25/2018, dated 1997, p. 1-36, of record in the IDS filed on 1/21/2021, a copy of which can be found accompanying the PTO-892 dated 5/7/2018 in parent app. no. 14/896086).
The claims of ‘201 fail to teach that the reaction of claim 11 of ‘201 is carried out is a vessel which is at least partially ceramic-lined and/or glass-lined.  This deficiency is cured through the teachings of Foster.  Foster (See whole document) teaches that concentrated sulfuric acid and oleum are very corrosive compounds that require the use of specialized reaction vessels in order to mitigate said corrosiveness (see p. 13-17 “Oleum and Sulfuric Acid Sulfonation Equipment" including all figures and Tables referenced therein).  In particular, Foster teaches that suitable reaction equipment .

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11111201 (‘201), as applied to claims 1, 5, 16, and 17 above, and further in view of further in view of Francis (“The performance of stainless steels in concentrated sulphuric acid” downloaded from https://www.rolledalloys.com/shared/library/technical-papers/corrosive/The-Performance-of-Stainless-Steels-in-Concentrated-Sulfuric-Acid.pdf on 4/25/2018, dated November 2009, p. 1-4, of record, a copy of which can be found accompanying the PTO-892 dated 5/7/2018 in parent app. no. 14/896086).

The claims of ‘201 fail to teach that the reaction of claim 11 of ‘201 is carried out in a reaction vessel which is at least partially made of an alloy containing nickel and/or molybdenum.  This deficiency is cured through the teachings of Francis (see whole document).  Francis teaches that concentrated sulfuric acid and oleum are very corrosive compounds that require the use of specialized stainless steel reaction vessels in order to mitigate said corrosiveness (see introduction, Materials, Corrosion, Applications, and Conclusions sections, including all figures and Tables referenced therein).  In particular, see Table 1 on p. 2, which teaches that the corrosion resistant stainless steels (alloys) include at least nickel (Ni) and optionally molybdenum (Mo), 
Subject Matter free from the Prior Art
	The process of claims 1 and 5-20 appears to be free of the prior art (though the claims are rejected under 35 USC 112(b) and non-statutory double patenting as set forth above).  The closest prior art to the claimed compounds appears to be the teachings of Dhingra (IN 2011DE03339, published on 5/24/2013, of record in the IDS filed on 1/21/2021, a copy of which can be found accompanying the PTO-892 dated 6/13/2017 in parent app. no. 14/896086).
Dhingra teaches a process for preparing chlorodifluoroacetic anhydride in high purity (analogous to TFAA wherein one of the fluorine atoms is replaced by a chlorine atom in each trifluoromethyl group) by reacting chlorodifluoroacetic acid (analogous to TFA wherein one of the fluorine atoms is replaced by a chlorine atom) with oleum (abstract, claims, example 2 on p. 4).  However, it would not have been obvious to replace chlorodifluoroacetic acid with trifluoroacetic acid in the process of Dhingra based on the teachings of Shmailov (“First synthesis of -(2-R-1-adamantyl)sulfoacetic acids and their derivatives” Tetrahedron, 2012, 68, p. 4765-4772, of record in the IDS filed on 1/21/2021, a copy of which can be found in the IDS filed on 10/5/2020 in parent 

    PNG
    media_image3.png
    574
    1021
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    130
    988
    media_image4.png
    Greyscale
 and p. 3 of the NOA dated 11/3/2020 in parent app. no. 14/896086.  Therefore the skilled artisan would not be motivated to use oleum as a dehydrating agent to produce TFAA from TFA.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622